
	
		I
		111th CONGRESS
		1st Session
		H. R. 1942
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Nadler of New
			 York (for himself and Mr.
			 Cohen) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as Business Reorganization and Job Preservation Act of
			 2009.
		2.Amendments to
			 title 11 of the United States CodeTitle 11 of the United States Code is
			 amended—
			(1)by amending
			 section 365(d)(4) to read as follows:
				
					(4)Notwithstanding paragraphs (1) and
				(2), in a case under any chapter of this title, if the trustee does not assume
				or reject an unexpired lease of nonresidential real property under which the
				debtor is the lessee within 60 days after the date of the order for relief, or
				within such additional time as the court, for cause, within such 60-day period,
				fixes, then such lease is deemed rejected, and the trustee shall immediately
				surrender such nonresidential real property to the
				lessor.
					,
			(2)in section
			 366—
				(A)in subsection (a)
			 by striking subsections (b) and (c) and inserting
			 subsection (b), and
				(B)by striking
			 subsection (c),
				(3)in section
			 503(b)—
				(A)in paragraph (7)
			 by adding and at the end,
				(B)in paragraph (8)
			 by striking ; and and inserting a period, and
				(C)by striking
			 paragraph (9).
				(4)by amending
			 section 546(c) to read as follows:
				
					(c)Except as provided
				in subsection (d) of this section, the rights and powers of a trustee under
				sections 544(a), 545, 547, and 549 of this title are subject to any statutory
				or common-law right of a seller of goods that has sold goods to the debtor, in
				the ordinary course of such seller’s business, to reclaim such goods if the
				debtor has received such goods while insolvent, but—
						(1)such a seller may
				not reclaim any such goods unless such seller demands in writing reclamation of
				such goods—
							(A)before 10 days
				after receipt of such goods by the debtor; or
							(B)if such 10-day
				period expires after the commencement of the case, before 20 days after receipt
				of such goods by the debtor; and
							(2)the court may deny
				reclamation to a seller with such a right of reclamation that has made such a
				demand only if the court—
							(A)grants the claim
				of such a seller priority as a claim of a kind specified in section 503(b) of
				this title; or
							(B)secures such claim
				by a
				lien.
							.
			3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
			
